EXHIBIT 10.2
 
 
 
 
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
 
 
   THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) made and
entered into effective as of this _____ day of July, 2010 (the “Effective
Date”), is by and between Cyberonics, Inc., a Delaware corporation (the
“Company”), and _______________________ (the “Executive”).
 
 
   WHEREAS, Executive is a key employee of the Company; and
 
 
   WHEREAS, the Company and Executive previously entered into an Employment
Agreement (the “Agreement”) in order to encourage Executive’s attention and
dedication to the Company as a member of the Company’s management, in the best
interests of the Company and its shareholder;
 
 
   WHEREAS, the Agreement remains in full force and effect as of this date;
 
 
   WHEREAS, the Company and Executive desire to amend the terms and conditions
of the Agreement so as to bring those terms and conditions into documentary
compliance with the final Treasury Regulations under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and to continue
Executive’s employment with the Company upon those amended terms and conditions.
 
 
   THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Executive agree to modify the
Agreement as follows:
 
1.
Section 10(d)(i) shall be amended to add the following:
“Subject to the holdback and interest provisions of Section 22, such payment
shall be made on the sixtieth (60th) day following Executive’s Separation from
Service provided that the release required under Section 10(e) has become
effective during such sixty (60)-day period following any applicable revocation
period;”
   
2.
Except as expressly modified by this Amendment, the provisions of the Agreement
remain unchanged and in full force and effect.

 
   IN WITNESS WHEREOF, Company and Executive have caused this Amendment to be
executed as of the date and year set forth above.
 
Cyberonics, Inc.
 
Executive
     
By:
   
Daniel J. Moore
   
President & Chief Executive Officer
   

 


 
